Citation Nr: 1030633	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-22 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

1.  Whether the Veteran is entitled to payment for an award of 
additional compensation for his dependent spouse, D.G., prior to 
June 1, 2008.

2.  Timeliness of the request for waiver of the recovery of an 
overpayment of compensation for a dependent spouse in the amount 
of $4, 572, to include the issue of whether the overpayment was 
properly created.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 award letter of the Columbia, South 
Carolina Department of Veterans' Affairs (VA) Regional Office 
(RO) that notified the Veteran that his spouse had been added as 
a dependent on his compensation award effective June 1, 2008.  

The Veteran testified at a video conference hearing before the 
undersigned Veterans' Law Judge in April 2010.  A transcript of 
that hearing has been associated with the claims file.

The issue of timeliness of the request for waiver of the recovery 
of an overpayment of compensation for a dependent spouse in the 
amount of $4, 572, to include the issue of whether the 
overpayment was properly created is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was informed by an August 2005 letter that he was 
receiving payment as a veteran with two dependents, his former 
spouse "R" and his child "E," and that he was to notify VA if 
the status of his dependents had changed.

2.  In May 2008, VA received a copy of the Veteran's divorce 
decree and marriage certificate, indicating divorce proceedings 
had taken place in July 2004 with his former spouse "R" and 
that he was married to his current spouse "D" in September 
2004; he also provided information as to the status of his 
current dependents in May 2008.  

3.  The Veteran was provided notice in May 2008 that he was 
receiving payment as a Veteran with one dependent, to include his 
child and that VA was unable to pay him for his current spouse 
"D," as her marital history was needed; he provided additional 
information as to the status of his dependents and marital 
history in June 2008.  

4.  The Veteran's compensation award was amended in June 2008 to 
include additional compensation for his current spouse "D," 
effective June 1, 2008.  


CONCLUSION OF LAW

The criteria for payment of an award of additional compensation 
for the dependent spouse, D.G., prior to June 1, 2008, have not 
been met.  38 U.S.C.A. §§ 1115, 1135, 5103, 5107, 5110, (West 
2002); 38 C.F.R. §§ 3.4, 3.31, 3.401(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. § 3.159 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim, he was 
provided notice in a May 2008 award letter of the types of 
information and evidence necessary to substantiate the claim.  

In the present appeal, although the Veteran was provided notice 
of what type of information and evidence was needed to 
substantiate his claim, he was not provided notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and 
Pelegrini, both supra.  However, as the preponderance of the 
evidence is against the Veteran's claim, the absence of such 
notification by VCAA letter is not prejudicial in this case.  

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes VA notice and 
award letters, the Veteran's marriage certificate and divorce 
decree, the Veteran's status of dependents information and the 
Veteran's statements and testimony.  The Veteran has not 
indicated that he has any further evidence to submit to VA, or 
which VA needs to obtain.  There is no indication that there 
exists any additional evidence that has a bearing on this case 
that has not been obtained.  The Veteran and his representative 
have been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).




Pertinent Laws and Regulations

A veteran entitled to receive compensation for service-connected 
disability rated at not less than 30 percent is entitled to 
additional compensation for a dependent spouse.  38 U.S.C.A. 
§§ 1115, 1135; 38 C.F.R. § 3.4(b)(2) (2009).

An award of additional compensation for dependents based on the 
establishment of a rating in the percentage specified by law for 
that purpose shall be payable from the effective date of such 
rating, but only if proof of dependents is received within one 
year from the date of such rating.  38 U.S.C.A. § 5110(f).

The effective date of an award of additional compensation for a 
dependent is the latest of the following dates:  (1) Date of 
claim, which is (i) the date of veteran's marriage if the 
evidence of the event is received within 1 year of the event, and 
(ii) the date notice is received of the dependent's existence, if 
evidence is received within 1 year of the Department of Veterans 
Affairs request; (2) Date dependency arises; (3) Effective date 
of the qualifying disability rating provided evidence of 
dependency is received within 1 year of notification of such 
rating action; (4) Date of commencement of veteran's award.  38 
C.F.R. § 3.401(b); See 38 U.S.C.A. § 5110(f), (n).

The earliest that the additional award of compensation for a 
dependent spouse can occur is the first day of the month 
following the effective date.  See 38 C.F.R. § 3.31.

To establish proof of dependency, a claimant must submit a 
statement and proof of marriage including the spouse's full name, 
social security number, and date and place of marriage.  If the 
veteran does not reside in a state or if other evidence raises an 
issue of validity, the claimant will be required to submit proof 
of marriage.  A copy of a public record of marriage containing 
the names of the parties, date and place of marriage, and number 
of prior marriages if shown on the official record is adequate 
will be accepted.  38 C.F.R. §§ 3.204, 3.205.  VA Compensation 
and Pension Manual M21-1MR, Part III, iii, Chapter 5, section B.6 
provides development procedures for evidence of a marital 
relationship if a statement of marital history is not of record 
or if the veteran does not live in a state.  This includes 
sending the claimant a VA Form 686 or calling the claimant on the 
telephone.  

Analysis

The Veteran was provided notice in August 2005 of a June 2005 
rating action which granted service connection for sensory loss 
in the 2nd and 3rd divisions of the trigeminal nerve secondary to 
a surgery to remove hemangioma.  This notice also informed him 
that he was receiving payment for two dependents, his former 
spouse "R" and his daughter "E," and he was advised that he 
should inform VA if the status of his dependents changed.  

In May 2008, the VA received a copy of the Veteran's divorce 
decree and marriage certificate, indicating divorce proceedings 
had taken place in July 2004 with his former spouse "R" and 
that he was married to his current spouse "D" in September 
2004.  The Veteran also provided information as to the status of 
his current dependents in a Status of Dependents Questionnaire, 
which was received in May 2008.  

Subsequently, in a May 2008 letter, Veteran was provided notice 
that he was receiving payment as a Veteran with one dependent, 
which included an additional amount for his child.  He was also 
advised to let VA know if there was any change in the status of 
his dependents  and that VA was unable to pay him for his current 
spouse "D," because additional information of her marital 
history was needed.  

In June 2008, the Veteran submitted a copy of VA form 21-686c, 
Declaration of Status of Dependents, informing VA of the exact 
dates and places of his divorce from his former spouse "R" and 
marriage of his current spouse "D."  

A June 2008 award letter informed the Veteran that his 
compensation award was amended to include additional compensation 
for his current spouse "D," effective June 1, 2008.  

In an October 2008 statement, the Veteran contended that he 
submitted documents earlier in the year demonstrating that he was 
divorced in July 2004 and remarried in September 2004 and that, 
from September 2004 until the present time, he has had two 
dependents, his current spouse "D" and his daughter "E."  At 
this time, he also submitted a copy of his report of divorce, 
showing that his divorce decree was signed in August 2004.  

During an April 2010 video conference hearing, the Veteran and 
his current spouse "D" maintained that, while he was divorced 
from his former spouse "R" in August 2004, he continued to have 
two dependents since September 2004, namely his daughter "E" 
and his current spouse "D."

The Board finds that the effective date for payment of additional 
compensation benefits for the Veteran's spouse should be June 1, 
2008.  The record reflects that VA was aware that the Veteran was 
divorced from his former spouse "R" and married his current 
spouse "D" as early as in May 2008, when he submitted a copy of 
his divorce decree and marriage certificate.  Although the 
Veteran maintains that he remarried in September 2004 and that, 
from September 2004 until the present time, he has had two 
dependents, he ultimately provided VA with notice of his change 
in dependents in May 2008 and June 2008, approximately four years 
after his divorce and remarriage.  The Board also notes that the 
Veteran was provided notice in August 2005 that he was receiving 
payment for two dependents, his former spouse "R" and his 
daughter "E," and he was advised that he should inform VA if 
the status of his dependents changed, however, no action was 
taken with respect to the Veteran's status of dependents until 
May 2008.

Thus, the Board concludes that the criteria for establishing 
dependence for the Veteran's current spouse, "D," were met in 
June 2008.  While the evidence of record demonstrates that 
dependency of the Veteran's current spouse "D" arose in 
September 2004, the date of their marriage, the earliest evidence 
of proof of his marriage was received by VA in May 2008 with the 
requisite marital history provided in June 2008.  Therefore, the 
effective date for payment of additional compensation benefits 
for his spouse was appropriately assigned as June 1, 2008, the 
first day of the month following the date that the RO received 
proof of the Veteran's divorce from "R" and marriage to "D."


ORDER

Entitlement to payment for an award of additional compensation 
for the dependent spouse, D.G., prior to June 1, 2008, is denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
timeliness of the request for waiver of the recovery of an 
overpayment of compensation for a dependent spouse in the amount 
of $4, 572, to include the issue of whether the overpayment was 
properly created.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the debtor.  
The 180-day period may be extended if the individual requesting 
waiver demonstrates that, as a result of an error by the VA or 
the postal authorities, or due to other circumstances beyond the 
debtor's control, that there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  If the requester does 
substantiate that there was such a delay in the receipt of the 
notice of indebtedness, the 180-day period shall be computed from 
the date of the requestor's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 
1.963(b)(2) (2009).

In the case at hand, the Veteran was notified in May 2008 that he 
was receiving payment as a Veteran with one dependent, which 
included an additional amount for his child.  He was also advised 
to let VA know if there was any change in the status of his 
dependents and that VA was unable to pay him for his current 
spouse "D," because additional information of her marital 
history was needed.  In addition, this notice informed the 
Veteran that his former spouse "R" was removed as his spouse, 
effective August 1, 2004, the first of the month following his 
divorce in July 2004, and that this action would create a debt as 
a result of an overpayment.  Finally, the Veteran was informed at 
this time that he would receive a letter from Debt Management 
regarding his repayment options.  

In June 2008, the Veteran was informed that VA had recently sent 
him a letter explaining that his entitlement to benefits had 
changed and, as a result, he was paid $4, 572.00 more than he was 
entitled to receive.  This notice also informed him that since he 
was currently receiving VA benefits, these would be withheld 
until the amount he was overpaid was recouped, beginning in 
September 2008.  

In October 2008, the Veteran contended that he submitted 
documents earlier in the year that demonstrated he was divorced 
in July 2004 and remarried in September 2004 and that, from 
September 2004 until the present time, he has had two dependents, 
his current spouse "D" and his daughter "E."  He argued that 
he did not owe $4, 572 as he had been married since September 
2004.  At this time, he also submitted a copy of his report of 
divorce, showing that his divorce decree was signed in August 
2004.  

During an April 2010 video conference hearing, the Veteran 
testified that if the benefits he received from September 2004 
included an additional spouse, either his former or current 
spouse, that he was still entitled to these benefits and should 
have been entitled to receive such benefits from the time he 
married his current spouse "D" up to the time he notified the 
VA of her dependency in 2008.  He also reported that he intended 
to challenge the amount of debt and requested a waiver of debt in 
the event that the debt could be waived.  At this time, the 
undersigned Veterans Law Judge construed the October 2008 notice 
of disagreement as (1) a challenge to the validity of the debt 
and (2) a request for a waiver of indebtedness, so that the 
Veteran has met the timeline requirement of 180 days for having 
requested a waiver, thereby entitling him to a specific 
adjudication from the Committee on Waivers and Compromises as to 
whether this debt could be waived based upon the principles of 
equity and good conscience.  

The Court has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness . See 
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may 
dispute the amount or existence of a debt, which is a right that 
may be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. § 1.911(c)(1) (2002); see also 
VAOPGCPREC 6-98.  The propriety and amount of the overpayment at 
issue are matters that are integral to a waiver determination.  
See Schaper, 1 Vet. App. at 434.  

As such, the Board believes that the issue of timeliness of the 
request for waiver of the recovery of an overpayment of 
compensation for a dependent spouse in the amount of $4, 572, to 
include the issue of whether the overpayment was properly 
created, should be remanded for adjudication by the RO to 
determine whether the debt at issue was properly created and for 
adjudication by the Committee on Waivers and Compromises at the 
RO is necessary with respect to the Veteran's waiver request.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should properly develop and 
adjudicate the issue of whether the 
overpayment of compensation for a dependent 
spouse in the amount of $4, 572 was properly 
created.  A comprehensive explanation of the 
RO's reasons and bases for that decision 
should be prepared and incorporated into the 
claims folder.  The RO should set forth the 
laws and regulations which establish the 
basis for the creation of the overpayment.  
If it is determined that any or all of the 
overpayment at issue was improperly created, 
award action should be taken to rectify the 
error.  In any case, if it is determined that 
the overpayment was properly created, the RO 
should furnish the Veteran and his 
representative notification of appellate 
rights.  Only if the Veteran files a timely 
notice of disagreement, he and his 
representative should be provided with a 
statement of the case as required by 38 
U.S.C.A. § 7105(d) (West 2002) as to this 
issue, with citations to the controlling law 
and regulations, including, but not limited 
to 38 C.F.R. §§ 3.271, 3.272, 3.273 and 3.660 
(2002), and afforded the opportunity to file 
a substantive appeal.  

2.  After the actions requested above have 
been completed, the case should be referred 
to the Committee on Waivers and Compromises 
at the RO to review the record and reconsider 
the Veteran's request for waiver of the 
recovery of an overpayment of compensation 
for a dependent spouse in the amount of $4, 
572, and whether it was timely, noting the 
April 2010 video conference hearing in which 
the undersigned Veterans Law Judge construed 
the October 2008 notice of disagreement a 
request for a waiver of indebtedness, so that 
the Veteran meets the timeline requirement of 
180 days for having requested a waiver, and 
including any additional evidence obtained by 
the RO on remand.  A formal, written record 
of the Committee on Waivers and Compromises' 
decision, including an analysis of the 
various elements to be considered, should be 
prepared and placed in the claims file.  Only 
if the Veteran files a timely notice of 
disagreement, he and his representative 
should be provided with a statement of the 
case as required by 38 U.S.C.A. § 7105(d) 
(West 2002) as to this issue, with citations 
to the controlling law and regulations, 
including 38 C.F.R. §§ 1.963 and 1.965 
(2009), and afforded the opportunity to file 
a substantive appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


